Citation Nr: 0611434	
Decision Date: 04/20/06    Archive Date: 04/26/06	

DOCKET NO.  99-11 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for perforation of the 
tympanic membranes.   

2.  Entitlement to service connection for chronic sinusitis.   

3.  Entitlement to service connection for residuals of a neck 
injury.   

4.  Entitlement to service connection for facial nerve 
paralysis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had verified active service from August 1958 to 
August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
VARO in St. Louis, Missouri, that denied entitlement to 
service connection for the benefits sought.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required on his part.  


REMAND

In a faxed communication to the Board dated April 7, 2006, 
the veteran indicated that he wanted a video conference 
hearing before a Veterans Law Judge.  This communication was 
in response to a March 2006 letter to the veteran in which he 
was informed that the Veterans Law Judge who conducted his 
September 2003 hearing at the VARO in St. Louis was no longer 
employed by the Board.  The veteran was informed that the law 
required that the judge who conducted a hearing on an appeal 
had to participate in a decision made on that appeal.  The 
communication was to clarify whether the veteran wanted to 
attend another hearing.  An April 2006 response indicated 
that he did.  

A hearing on appeal will be granted if a veteran expresses a 
desire to appear in person.  38 C.F.R. § 20.700 (2005).  

In view of the veteran's request for a video conference 
hearing, such hearing shall be scheduled in accordance with 
the veteran's wishes.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 20.700, 20.703, 20.704, 20.707 (2005).  

Accordingly, the case is REMANDED for the following:  

Schedule the veteran for a hearing by 
video conference at the St. Louis or 
Chicago RO (whichever location the 
veteran prefers) before a Veterans Law 
Judge sitting in Washington, DC.  
38 U.S.C.A. § 7107.  A copy of the notice 
to the veteran of the scheduling of the 
hearing should be placed in the record, 
keeping in mind the 30-day advance notice 
requirements specified at 38 C.F.R. 
§ 19.76 (2005).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

